Citation Nr: 0947420	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975, 
August 1976 to August 1977, April 1982 to April 1985, 
September 1990 to June 1991, and October 1991 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The Veteran testified at a hearing before the Board in July 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the claims file reveals that further development 
is necessary before a decision on the merits of the claim can 
be reached.  

The Veteran testified that he served for a period of time 
from October 1993 to November 1993.  However, the service 
medical records associated with the claims file do not 
include records dated beyond 1991.  The Veteran testified 
that he injured his left shoulder in an accident in 
Alexandria, Egypt in November 1993.  Associated with the 
claims file is a DA Form 2173 dated in April 1994.  The form 
indicates that the Veteran injured his shoulder in November 
1993 in Alexandria, Egypt.  The Veteran submitted a statement 
at that time and indicated that he could not raise his right 
arm over his shoulder following an incident in which he was 
changing a tire and the tire slipped and strained his 
shoulder.  Service connection has been granted for a right 
shoulder disability.  There is no other evidence to 
substantiate that the Veteran injured his left shoulder.  
However, the Veteran testified that the service medical 
records dated in 1993 would substantiate that he injured his 
left shoulder.  Consequently, attempts should be made to 
locate any additional service medical records dated after 
1991.   

VA outpatient treatment reports associated with the claims 
file dated in January 1996 reveal that the Veteran had a 
history of bilateral shoulder pain following an accident in 
1993.  The records also reveal a diagnosis of the arthralgias 
of the bilateral shoulders in September 2005.

The Veteran also testified that he had been diagnosed with 
arthralgia of the left shoulder and had suffered with pain in 
his shoulder for fourteen years.  He indicated that he had to 
use his left shoulder to assist in moving his service-
connected right shoulder in different ranges of motion.  
Consequently, there is evidence to suggest that the Veteran's 
left shoulder disability could have been caused by or 
aggravated by his service-connected right shoulder 
disability.  While there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute a single claim.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 
Vet. App. 307 (2006).  The Veteran's claim for a left 
shoulder disability has not been adjudicated on a secondary 
basis.  Furthermore, the Board is of the opinion that a VA 
examination would be probative in ascertaining whether there 
is an etiological relationship between the Veteran's left 
shoulder disability and his service-connected right shoulder 
disability or his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service 
medical records dated after 1991.  
If the records are unavailable, that 
should be documented in the claims 
file.  

2.  Thereafter, schedule the Veteran 
for VA orthopedic examination.  The 
claims folder should be reviewed by 
the examiner and that review should 
be noted in the report.  All 
necessary tests, including x-rays, 
should be conducted.  The examiner 
should provide diagnosis for the 
Veteran's claimed left shoulder 
disability and provide an opinion as 
to whether it is at least as likely 
as not (50 percent probability or 
greater) that any currently 
diagnosed disability of the left 
shoulder is related to his military 
service or was caused by or 
aggravated by his service-connected 
right shoulder disability.  A 
complete rationale for the 
examiner's conclusions should be 
given.  The examiner must consider 
lay statement regarding in service 
injuries.

3.  Then, readjudicate the claim, to 
include consideration of the issue 
on a direct basis, and as due to the 
service-connected right shoulder 
disability.  If action remains 
adverse to the Veteran, issue a 
supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


